DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
In the remarks filed 02/01/2021, the Applicant identifies typographical errors for two foreign patent documents listed in a PTO-892 form dated 01/07/2021.  The two foreign patent documents are: JP 2000-062415 and JP 2010-042711 and the typographical errors are in regards to the “DATE MM-YYYY”. 
In response, the Examiner submits a PTO-892 form with this office action including the two foreign patent documents with the correct “DATE MM-YYYY” and addresses the typographical errors identified by the Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 02/03/2021.

The application has been amended as follows: 
Claim 1, line 4: CHANGE “on one side of” to --from--.
Claim 1, line 4: immediately after “surface”, INSERT --to a tread edge of the tread edges--.
Claim 1, line 11: immediately after “curvature”, INSERT --and disposed at the tread edge--. 
CANCEL claim 13. 
CANCEL claim 19. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance which supplements to the reasons for indicating allowable subject matter recited in the Non-Final Rejection dated 01/07/2021. 
Secondari (US 5,735,979) teaches a tire comprising a tread having a plurality of arcs R2, R3, and R4 (FIG.1).  The bottom of col. 3 discloses: R2= 1420 mm, R3 = 350, R4 = 292.2 mm.  Secondari fails to render obvious a pneumatic tire comprising “an arc having a larger radius of curvature is disposed on a tread edge side of the arc having the minimum radius of curvature and disposed at the tread edge” in combination with the remaining claimed subject matter of claim 1. 
Wakiyama et al. (US 2016/0236519) teaches a tire comprising a tread having a plurality of land portions (FIG.1).  FIG. 2 teaches the land portion between circumferential grooves 10 and 11 having a plurality of arcs minimum radius of curvature among the plurality of arcs lies in a land portion having a maximum tread width direction length among the plurality of land portions” and “an arc having a larger radius of curvature is disposed on a tread edge side of the arc having the minimum radius of curvature and disposed at the tread edge” in combination with the remaining claimed subject matter of claim 1.
JP’504 (JP 11-165504) teaches a tire comprising a tread profile wherein R= 380 mm and S = 140 mm (column 5 of the foreign document) and w = 60-80% of W (abstract).  JP’504 fails to render obvious a pneumatic tire comprising “an arc having a minimum radius of curvature among the plurality of arcs lies in a land portion having a maximum tread width direction length among the plurality of land portion” and “an arc having a larger radius of curvature is disposed on a tread edge side of the arc having the minimum radius of curvature and disposed at the tread edge” and “the arc having the minimum radius of curvature has a tire width direction length that is 15% to 30% of a tire width direction length of the land portion having the maximum tread width direction length”, in combination with the remaining claimed subject matter of claim 1.  
CN’058 (CN 105059058) discloses a tire comprising a tread comprised of a plurality of land portions.  A tread profile from the tire 
0.43 ≤ R1/R2 ≤ 1 
0.43 ≤ R2/R3 ≤ 1 
α/β = 0.33-3 
β/TDW = 0.11-0.431  
A minimum radius of curvature in the tire of CN’058 is R1 which fails to render obvious a pneumatic tire comprising “an arc having a minimum radius of curvature among the plurality of arcs lies in a land portion having a maximum tread width direction length among the plurality of land portion” in combination with the remaining claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/05/2021